Case 1:20-cv-10639-TLL-PTM ECF No. 1-4 filed 03/09/20 PagelD.29 Page1of3

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
NORTHERN DIVISION

DONALD J. ROBERTS, II, and
GUN OWNERS OF AMERICA, INC.,

Plaintiffs,
Case No.
Vv.
Hon.
U.S. JUSTICE DEPARTMENT,

BUREAU OF ALCOHOL, TOBACCO, FIREARMS
AND EXPLOSIVES, and

REGINA LOMBARDO, in her official capacity as
Acting Director, Bureau of Alcohol, Tobacco,
Firearms, and Explosives,

 

Defendants.
Kerry L. Morgan (P32645) Robert J. Olson
PENTIUK, COUVREUR & KOBILJAK, P.C. William J. Olson
2915 Biddle Avenue, Suite 200 Jeremiah L. Morgan
Wyandotte, MI 48192 WILLIAM J. OLSON, P.C.
Main: (734) 281-7100 370 Maple Avenue West, Ste 4
F: (734) 281-2524 Vienna, VA 22180
KMorgan@pck-law.com T: (703) 356-5070
*Counsel for Plaintiffs T: (540) 450-8777

F: (703) 356-5085
wjo@mindspring.com
Of Counsel

 

EXHIBIT A TO COMPLAINT

 
Case 1:20-cv-10639-TLL-PTM ECF No. 1-4 filed 03/09/20 PagelD.30 Page 2 of 3

U.S. Department of Justice

Bureau of Alcohol, Tobacco,
Firearms and Explosives

 

Washington, DC 20226

March 24, 2006

Open Letter to Michigan Federal Firearms Licensees

The purpose of this letter is to advise you of an important change to the procedure you may follow
beginning March 24, 2006. On this day, Michigan’s Concealed Pistol Licenses (CPLs) issued on or after
November 22, 2005 will qualify as an alternative to a National Instant Criminal Background Check
System (NICS) check. Accordingly, the 1998 Open Letter to Michigan Federal Firearms Licensees
(FFLs) is superseded in regards to the information on “Alternatives to a NICS check.”

Background

The permanent provisions of the Brady Law took effect on November 30, 1998. The Brady Law generally
requires licensed dealers to initiate a NICS background check through the FBI (or the State in a Point of
Contact State) before transferring a firearm to an unlicensed individual. However, the Brady Law contains
a few exceptions to the NICS check requirement, including an exception for holders of certain State
permits to possess, carry, or acquire firearms.

In 1998, the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) sent an Open Letter to all
Michigan FFLs stating Michigan’s Permit to Purchase a Handgun would qualify as an alternative to the
background check required under the Brady Law, but that the CPL would not. ATF’s recognition of the
Permit to Purchase a Handgun as a Brady alternative was based on the fact that Michigan conducted
background checks through NICS prior to the issuance or renewal of these permits, and denied a permit to
anyone prohibited under Federal, State, or local law. This process was not followed before the issuance of
a CPL, and therefore the CPL did not qualify for the exception.

Michigan recently passed a law, effective November 22, 2005, changing the way the CPL is issued. The
Michigan Attorney General asked ATF to review whether the CPL now meets the statutory and
regulatory requirements for the NICS exception. ATF’s review found that CPLs issued on or after
November 22, 2005, do meet the requirements. Accordingly, all Michigan Permits to Purchase a Handgun
and CPLs issued on or after November 22, 2005, now both qualify as NICS check alternatives.

How This Affects FFLs
Beginning March 24, 2006, if an unlicensed person presents you with a Michigan CPL issued on or after

November 22, 2005, no NICS check is necessary. However, the required information about the license
must be recorded in question 23 of the ATF Form 4473, Firearms Transaction Record. As stated above,

 
Case 1:20-cv-10639-TLL-PTM ECF No. 1-4 filed 03/09/20 PagelD.31 Page 3of3

the Michigan Permit to Purchase a Handgun continues to be a NICS alternative. Please note, Michigan
CPLs issued prior to November 22, 2005 and Michigan’s Temporary Concealed Pistol License do not

qualify as NICS alternative. Therefore if someone presents you with one of these licenses, you must
conduct a NICS check.

If you have any questions, please call your local field office or ATF’s Brady Operations Branch at (304)
616-4200. As always, we thank you for your cooperation.

wp Kile

Lewis P. Raden
Assistant Director
Enforcement Programs and Services

 
